DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 4-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art reference are Limaye et al. (I) (US 7,696,916 B2) and Limaye et al. (II) (US 2011/0262309 A1).
	Regarding claim 1, Limaye et al. (I) discloses a fuel tank inerting system (see column 1, line 43 through column 2, line 17), comprising: a fuel tank (102); a catalytic reactor (106) comprising an inlet, an outlet, a reactive flow path between the inlet and the outlet, and a catalyst on the reactive flow path, said catalytic reactor (106) arranged to receive fuel from the fuel tank (102) and air from an air source (108), and to react the fuel and air along the reactive flow path to generate an inert gas; and an inert gas flow path from the catalytic reactor (106) to the fuel tank (102); wherein the catalytic reactor (106) includes non-uniform catalyst composition along the reactive flow path (see Abstract; figures 1-15; column 1, line 43 through column 2, line 17 and column 3, line 7 through column 12, line 7) as evidence by Limaye et al. (II), since Limaye et al. (II) discloses that "deactivate" refers to the conversion of reactive components such as oxygen, fuel vapor, and the like, into substantially non-reactive species, i.e., species that are substantially inert under the conditions to which they are exposed (see paragraph 0022).
	The prior art references fail to disclose or suggest a fuel tank inerting system wherein the non-uniform catalyst composition includes a first catalyst having a relatively higher activity and a second 
	Claims 4-18 depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed December 16, 2020, with respect to the objection of the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163.  The examiner can normally be reached on M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774